Order, Supreme Court, New York County (Anil C. Singh, J.), entered October 18, 2012, which, to the extent appealed from as limited by the briefs, denied defendant’s cross motion to dismiss the action pursuant to CPLR 3211 (a) (2), unanimously affirmed, with costs.
*490As the record shows that plaintiff timely filed a summons and complaint commencing the action, and paid the applicable filing fee, Supreme Court properly determined that the purported error in the method of the initial filing could be corrected or disregarded pursuant to CPLR 2001 (see Goldenberg v Westchester County Health Care Corp., 16 NY3d 323 [2011]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Feinman, JJ.